Citation Nr: 1026649	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Evaluation of anxiety disorder, rated as 30 percent disabling 
from July 11, 1970 to June 21, 1999, and as 70 percent disabling 
from June 22, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in May 2010.  
A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the course of this appeal, the Veteran and his wife have 
submitted numerous statements concerning the history of his 
service-connected anxiety disorder.  In May 2005, he informed VA 
that he had been determined to be fully disabled by the Social 
Security Administration (SSA).  Records from SSA have not been 
obtained.  As records pertaining to the grant of SSA benefits 
might contain information pertinent to the claim now before the 
Board.  Accordingly, remand for SSA records is warranted.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the RO/AMC must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

The Board also notes that, in a May 2009 statement, the Veteran 
discussed the difficulty he had experienced seeking an education.  
He stated that such should be documented in his VA education 
records.  While some records are associated with the claims 
files, it is unclear whether there are additional VA education 
records.  On remand, the AOJ should ensure that all available VA 
education records are associated with the claims file.

In light of the above discussion, the case is REMANDED for the 
following action:

1.  Review the claims file to ensure that 
all VA education records are associated.  
If records remain outstanding, they should 
be obtained and associated with the file.

2.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any administrative 
decision(s) on the Veteran's application 
for SSA disability benefits and all of the 
underlying medical records on which 
decisions were based.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims 
file.  All records provided by SSA also 
should be associated with the claims file.

3.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


